Citation Nr: 0404481
Decision Date: 02/17/04	Archive Date: 05/14/04

Citation Nr: 0404481	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  99-24 222	)	DATE FEB 17 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition, 
and, if so, whether service connection is warranted for this 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


DECISION TO VACATE

The appellant had active military service from January 1951 
to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

On December 31, 2002, the Board issued a final decision 
denying service connection for a back condition.  

In September 2002, a hearing was held before this Veterans 
Law Judge.  At that time, the veteran was given 60 days to 
submit additional evidence.  Prior to issuing the decision in 
December 2002, the Board asked the RO if additional evidence 
had been received from the veteran, and the answer was 
negative.  However, it was later learned that in October 
2002, the RO had indeed received additional evidence.  These 
materials were timely received within 60 days from the 
hearing before the Board.  

The Board, on its own motion, may vacate an appellate 
decision if an appellant has been denied due process.  See 38 
C.F.R. § 20.904 (2003).  In order to ensure that the 
appellant has been accorded full due process of law and a 
decision has been reached that takes into consideration all 
the available evidence, the Board will vacate its decision of 
December 31, 2002.

Simultaneously with the issuance of this vacatur, another 
final decision under this same Board docket number (99-24 
222) will be issued addressing the claim on appeal, with 
consideration of the entire evidence of record, to include 
the additional evidence and argument submitted by the 
appellant in October 2002.  Additional evidence was also 
submitted in December 2002, which the Board will consider.


	(CONTINUED ON NEXT PAGE)



ORDER

The Board's decision of December 31, 2002, is vacated.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0218798	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
condition, and, if so, whether service connection is 
warranted for this condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from January 
1951 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In September 
2002, a hearing was held before this Board Member.

The RO found that new and material evidence had been 
submitted to reopen this claim, and then denied the claim 
on the merits.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown 
above.


FINDINGS OF FACT

1.  In March 1979, the RO denied, on the merits, the claim 
for service connection for a back condition.  The 
appellant was notified of that decision, but did not 
appeal.

2.  Some of the evidence received since 1979 in support of 
the attempt to reopen the claim for service connection for 
a back condition is new and material and sufficient to 
reopen this claim. 

3.  The appellant currently has chronic low back pain, 
with degenerative disc disease, and is status post 
laminectomy.



4.  The appellant's service medical records do not show 
treatment for or diagnosis of a chronic back disorder. 

5.  The appellant's back disorder was not diagnosed until 
many years after his discharge from active service and is 
not shown to be the result of his service.


CONCLUSIONS OF LAW

1.  The March 1979 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) 
(2002).

2.  New and material evidence has been received, and the 
claim for service connection for a back condition is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  The appellant does not have a back disability that was 
incurred in or aggravated by service or which may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, and 5107 (West 1991); 38 C.F.R. 
§38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, and 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete his 
claim for benefits.  The rating decision on appeal, as 
well as the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), informed the appellant of 
the types of evidence needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  Also, the June 2001 SSOC 
specifically informed the appellant of the provisions of 
the VCAA including what evidence was needed to 
substantiate this claim.  VA's duty to notify the 
appellant also includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim and what development the VA would 
do.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The June 2001 SSOC 
specifically informed the appellant what was needed from 
him and what VA would obtain on his behalf.  For example, 
the SSOC told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  In response to the SSOC, the 
appellant stated that all previous attempts to obtain 
records indicated that they were destroyed.  He asked that 
the RO obtain his current VA treatment records, which was 
done. 

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate this 
claim, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, the appellant has not referenced any unobtained 
evidence that might aid his claim or that might be 
pertinent to the claim.  The RO made exhaustive efforts to 
obtain all relevant federal and private medical records 
from every source referenced by the appellant.  The Board 
notes the appellant testified he received treatment in 
1953 at St. Luke Hospital, as well as at various other 
unnamed facilities between 1953 and 1962.  He tried to 
obtain these records but was told they were destroyed.  It 
would be futile for VA to also request the records when 
they are clearly unavailable.  As noted below, other 
records the appellant thinks have been destroyed were 
actually obtained by the RO in connection with prior 
claims.  

Under the VCAA, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  In 
this case, the appellant was provided a VA examination in 
2000.  In 2001, the examiner completed an addendum to the 
report.  At that time, the examiner reviewed the claims 
file and rendered an opinion as to the etiology of the 
appellant's current back disorder.  Further opinions are 
not needed in this case because there is sufficient 
medical evidence to decide the claim. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case. 

B.  Analysis

The Board has reviewed all the evidence of record, which 
includes, but is not limited to:  the appellant's 
contentions, including those raised at his personal 
hearing in 2002; lay statements; the appellant's service 
medical records; VA records for outpatient treatment 
between 1979 and 2001; records from Kaiser Permanente for 
treatment between 1975 and 1984; records from Palo Alto 
Medical Center (including Drs. Ballin, Altrocchi, Bortz, 
Campbell, Lillington, and Strauss) for treatment between 
1962 and 1973; records from Palo Alto-Stanford Hospital 
for treatment between 1963 and 1968; reports of VA 
examinations conducted in 1979 and 2000, to include the 
examination addendum prepared in 2001; and records from 
the Social Security Administration (including evaluations 
by Drs. Cranston, Altrocchi, and Smith).  The evidence in 
this case is voluminous.  Although the Board is required 
to provide adequate reasons and bases supporting its 
decision, it is not required to discuss each and every 
piece of evidence in detail.  Therefore, the Board will 
only summarize the evidence pertinent to this issue.

1.  New and material evidence

A March 1979 rating decision denied service connection for 
a back condition, finding that the evidence did not show a 
back disorder existed until many years after the 
appellant's discharge from service.  Rating actions are 
final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The initial notification letter is not of record.  In 
December 1979, the appellant wrote to the RO, stating that 
he had not received any notification of the disposition of 
his claim for service connection for a back condition.  In 
February 1980, the RO advised him of the denial of his 
claim and the basis for the denial.  The appellant did not 
respond or indicate disagreement in any fashion.  
Therefore, the March 1979 rating decision is final. 

In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, 
it is important that there be a complete record upon which 
the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or 
disability.  Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was 
received before that date, the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.

The evidence received since 1979 is new in that it was not 
previously of record.  It is necessary, therefore, to 
decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, 
that it must be considered in order to fairly decide the 
claim.  See 38 C.F.R. § 3.156(a) (emphasis added).

The Board concludes that the appellant has submitted 
material evidence.  The additional evidence shows 
continued treatment for a chronic back disorder, as well 
as medical opinions as to the etiology of this condition.  
The new evidence at least "contribute[s] to a more 
complete picture of the circumstances surrounding the 
origin" of the appellant's back disorder, to include the 
issue of whether he, in fact, experienced a back injury 
during his military service.  The additional evidence is 
sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

2.  Merits of claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing 
inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) 
present manifestations of the same chronic disease, or (b) 
when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1112, 
1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Presumptive service connection can be granted 
for arthritis if manifested to a compensable degree within 
one year of service.  The appellant has been diagnosed 
with degenerative joint disease of the lumbar spine, which 
is an arthritic process.  However, there is no indication 
that any arthritis of the lumbar spine was manifested 
within the first post-service year.  As discussed more 
fully below, the first treatment for any back-related 
complaints was in 1962 in conjunction with an on-the-job 
injury the appellant suffered. 

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.

The appellant claims that he injured his back during 
service when he fell 35 feet from a pole.  He claims he 
was hospitalized and treated with bed rest and traction 
for two days.  He states he was placed on permanently 
restricted duty after this injury.  The appellant's 
service medical records do document he fell while climbing 
a pole in May 1951.  However, the only reported injuries 
were splinters and abrasions.  There is no indication that 
his back was injured or that he was hospitalized after 
this incident.  There are no complaints of back pain shown 
in the remaining two years of service medical records.  
Upon discharge from service, evaluation of the appellant's 
spine was normal.  Therefore, onset in service is not 
factually shown.

The Board notes that the appellant feels his service 
records were burned in a fire at the St. Louis military 
records storage facility.  He has submitted a document 
from that facility indicating that his records were not on 
file, and if the records were there when the fire occurred 
in July 1973, his records may have been destroyed.  
However, his records were not at that facility in 1973.  
VA obtained his service medical records in 1953-54.  The 
appellant's representative was incorrect when she stated 
during the hearing that the appellant's service records 
had been burned, and the records had been reconstructed, 
with the only record available the one showing the May 
1951 fall from the pole.  In fact, the records appear 
complete with entrance examination, outpatient treatment 
between 1951 and 1953, radiographic reports, and discharge 
examination.  

The post service evidence does not show treatment for 
back-related complaints until 1962.  At that time, the 
appellant reported sustaining a back injury at work, when 
he slipped and fell while carrying a 50-60 pound crate.  
That was the "first" time he had trouble with his back.  
He then sustained another back injury at work in October 
1963 when he experienced a severe episode of back pain 
while moving heavy objects.  These facts are documented in 
his medical records from the Palo Alto Medical Center.  

Between 1962 and 1984, the appellant was treated numerous 
times for complaints of chronic back pain, with periodic 
re-injuries and exacerbations of his pain, and he 
underwent laminectomy in 1968 for herniated disc.  
Ultimately, several doctors concluded he was totally 
disabled due to this condition.  Medical records from this 
time period repeatedly link his back condition to the on-
the-job injury sustained in 1962.  See July 1964 treatment 
note by Dr. Campbell ("disability extended back to the 
injury of 1962 and was exacerbated by an injury in 1963"); 
October 1968 note by Dr. Campbell for hospitalization at 
Stanford University Hospital (five-year history of back 
pain); December 1975 evaluation by Dr. Altrocchi ("has had 
a back pain problem since 1962 when he slipped while 
carrying a heavy crate..."); April 1980 evaluation by Dr. 
Cranston (15-year history of law back problems); VA 
outpatient treatment notes dated in September 1981 
(problem with chronic low back pain dating back to on-the-
job injury in 1965); and November 1984 Kaiser treatment 
note (low back injury at work 1965).  At no time did the 
appellant report sustaining a back injury during service 
or of experiencing any back-related symptomatology prior 
to 1962.

The appellant did file a claim for compensation in 1978, 
alleging an injury to his back in 1951.  However, when he 
went for the VA examination, it was only noted that he had 
a history of back problems since 1962.  The 1978 claim is 
the first time the appellant ever reported injuring his 
back during service, but the medical evidence developed 
between 1962 and 1984 shows no such history and 
conclusively demonstrates that he sustained several work-
related injuries to his back and that his chronic problem 
was linked to those injuries.

The first medical evidence showing a report of an in-
service back injury was developed in conjunction with the 
current claim for compensation.  The appellant reported to 
his VA treating physician, Dr. Morias, that he had had low 
back pain ever since a fall during service.  In an October 
1998 treatment note, Dr. Morias stated the appellant's 
history of an injury to his back during service could have 
very well contributed to his ongoing back pain.  At that 
time, the appellant reported falling during service and 
being hospitalized with light duty thereafter.  In a 
December 2000 treatment note, Dr. Morias stated that the 
appellant's degenerative joint disease of the spine was in 
all probability likely to due to the trauma he suffered 
while in service in 1951.  At that time, the appellant 
reported falling 35 feet from a pole and being unconscious 
for a certain number of days.  In an undated statement 
received by the RO in September 2002, Dr. Morias stated 
that the appellant suffered from chronic low back pain 
with history of back injury in 1952 from a fall.  It was 
opined that it is quite probable that the appellant's 
present chronic back pain is a continuation of the 
symptoms from this prior injury made worse by the normal 
aging process.

The Board does not find Dr. Morias' opinions as to the 
etiology of the appellant's back disorder to be even 
remotely persuasive.  Dr. Morias' opinions are based 
solely on the appellant's reported history of sustaining a 
back injury during service. The fact that Dr. Morias 
opined on the relationship between the current back 
condition and the reported in-service injury is irrelevant 
because, in this case, for the reasons discussed below, 
the Board concludes that the appellant's reported history 
is not credible and not probative evidence.  The probative 
value of a medical opinion is significantly lessened to 
the extent it is based on an inaccurate factual premise.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly 
free to discount the relevance of a physician's statement.  
See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In 
essence, the appellant's unsupported history lessens the 
value of the medical opinions rendered by Dr. Morias 
because the opinions were clearly based solely on that 
history, since there is no objective documentation of in-
service back pathology.  

Dr. Morias' opinions were also based on an incomplete 
history.  The appellant never once told Dr. Morias about 
the significant injuries he sustained to his back while 
working in 1962 and 1963.  Dr. Morias did not state that 
any post-service medical records were reviewed.  This is 
especially important in this case because the post-service 
records clearly document the on-the-job injuries and 
clearly refute the appellant's current allegations that he 
has had back pain since service.  In fact, his back pain 
began in 1962, approximately 9 years after service.  The 
opinions by Dr. Morias are not entitled to more weight 
merely because that physician has treated the veteran.  
VA's benefits statutes and regulations do not provide any 
basis for the "treating physician rule," and, in fact, 
conflict with such a rule.  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).

The appellant's reported history of having sustained a 
back injury during service must be accorded less weight.  
While he is competent to report experiencing back-related 
symptoms, he is not competent to attribute such symptoms 
to injuries during service.  The question of linking a 
current disability to service is a medical question 
requiring competent medical evidence.  The service medical 
records show no complaints of back-related symptomatology, 
and he did not seek treatment after service until he 
experienced back pain in conjunction with an on-the-job 
injury.  


Despite seeking extensive treatment for his back from 1962 
to 1984, the appellant never once recounted sustaining a 
back injury during service, and he consistently dated 
onset of his back pain to the 1962 injury.  The absence of 
complaints of experiencing any back difficulties prior to 
1962 and in the absence of reporting any back injuries 
prior to that date weigh more heavily than a later 
assertion that he makes now that he has experienced such 
symptoms since service.  Prior to filing a claim for 
compensation in 1978, the appellant had not recounted a 
history of experiencing a back injury during service or of 
experiencing back-related symptomatology since that time.  
This is significant because it speaks directly to the 
important issue of the weight to be accorded to the 
appellant's assertions.  The question of whether the 
appellant sustained a back injury during service is a 
factual one - not medical - so while the Board recognizes 
the appellant's sincere belief in the merits of his claim 
it does not have to concede that an injury actually 
occurred, even if his VA treating physician chose to 
accept his statements.  These assertions must be weighed 
with the objective evidence of record. 

In this case, the history as related by the appellant is 
not merely unsupported by the evidence, but is directly 
contradicted by the contemporaneous medical evidence.  He 
stated that he sustained a back injury during service, and 
the medical opinions were based on that history.  However, 
the Board is not required to accept medical opinions that 
are based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
Furthermore, as discussed below, a medical professional 
that reviewed the entire record, unlike Dr. Morias, 
definitively concluded that the appellant's back condition 
is not related to service. 

The appellant underwent VA examination in December 2000 
and reported a similar history to that discussed above 
concerning an in-service back injury.  The examiner did 
not conclusively diagnose a back disorder or render an 
opinion as to the etiology of the current condition.  
Therefore, the claims file was returned to the examiner.  
In March 2001, the same examiner reviewed the claims file.  
It was the examiner's opinion that the appellant's current 
back symptomatology is not related to the 


falling incident that occurred in May 1951.  It was 
further stated that it is unlikely that a causal 
connection exists between the appellant's in-service fall 
from a pole in May 1951 and the current low back 
disability.  The rationale for the opinion was evidence of 
definite severe injury in 1962 and review of the records 
from Palo Alto Medical Center and Stanford Hospital which 
did not document history of a back injury in 1951.  

The Board finds this opinion persuasive.  It was based on 
a thorough review of the record, unlike Dr. Morias.  
Furthermore, it is clearly supported by the record.  As 
discussed in detail above, there is no history of a back 
injury or back symptomatology prior to the 1962 on-the-job 
injury until a claim for VA compensation was filed, and 
the service medical records do not document that such an 
injury occurred when the appellant fell from the pole.  
Rather, the service medical records clearly document only 
minor injuries were sustained - splinters and abrasions.  
The fact that the appellant failed to complain of back 
pain for his remaining two years of service, despite being 
treated for other conditions, is persuasive evidence 
against his claim.

During the appellant's testimony, he and his 
representative claimed that the March 2001 opinion was 
rendered by a physician that had not examined the 
appellant and/or that the examination was inadequate.  The 
Board disagrees.  The same physician that conducted the 
examination in December 2000 rendered the March 2001 
opinion, and that physician is a board-certified 
orthopedic surgeon.  The December 2000 examination report 
is extremely detailed with history, complaints, and 
examination findings.

In sum, the only evidence in support of the appellant's 
claim is his assertions of an in-service back injury and 
of continuity of symptomatology.  The lay statements 
submitted by the appellant have limited, if any, probative 
value.  None of those persons were present during service, 
and their accounts of the appellant sustaining a back 
injury during service must be based on his statements to 
them.  To the extent 


the statements recount continuity of back symptoms since 
service, that history is refuted by the appellant's own 
statements while seeking medical treatment, and none of 
those statements are from individuals shown to have the 
necessary medical knowledge and experience to render 
probative medical opinions.  The Board concludes that the 
evidence reflecting that the appellant did not incur a 
back condition as a result of his military service is more 
persuasive and of greater weight than his allegations that 
he did incur such a condition as a result of his service.

For the above reasons, the Board finds that the veteran 
does not have a current disability which is the result of 
his claimed back injury during service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a back 
disorder, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A 
reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means 
of reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that his current back disorder is related to 
service.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of 
more probative value than the favorable evidence, and it 
is not error for the Board to favor certain evidence.  The 
weight to be accorded the medical evidence must be 
determined by the quality of it and not by quantity.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  For the reasons stated, the Board finds the 
opinion of the VA examiner in 2001 more persuasive than 
the other opinions, and finds, as fact, that the appellant 
does not have a current back disability as a result of his 
military service.

ORDER

As new and material evidence has been received, the claim 
for service connection for a back condition is reopened.  
However, service connection for this condition remains 
denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


